HOFFMAN, Judge,
concurring:
Plaintiff has sued a nonhealth care provider, the Southwest Butler County School District (District) for injuries she *422sustained in an accident in her gymnastics class at high school, claiming negligence in the provision of improper and inadequate equipment, instruction, and supervision. The District has joined as additional defendants several health care providers, alleging that their medical malpractice upon the plaintiff after her accident was the sole or partial cause of her injuries.
The court below transferred the entire lawsuit to the Office of the Administrator for Arbitration Panels for Health Care. We now know that the arbitration panels have no jurisdiction over nonhealth care providers such as the District, Gillette v. Redinger, 34 Pa.Cmwlth. 469, 383 A.2d 1295 (1978), since the scope of issues triable before the panel is limited to questions of medical malpractice. Therefore, I join the opinion of the majority insofar as it restores the plaintiff’s claim against the District to the court of common pleas, where jurisdiction is proper.
However, I disagree that there is “no good reason for dissecting the trespass action and requiring that defendant’s claim for contribution be presented separately to an arbitration panel.” The entire thrust of the Health Care Services Malpractice Act1 (Act) is that medical malpractice claims should always be tried in the first instance by an arbitration panel under the Act. The mandatory inclusion in each panel of two health care providers who are practicing members of their profession is obviously designed to instill a higher degree of medical expertise in the adjudication of medical malpractice suits. However, I feel I must reluctantly concur in the result reached by the majority, which returns this malpractice claim to the court of common pleas. By the plain language of the Act, the arbitration panel has jurisdiction to hear only those claims brought by a patient or his representative, 40 Pa.C.S.A. § 1301.309, and the District is neither. While I must respect this limitation on the panel’s jurisdiction, I must nonetheless point out why this result is at odds with the apparent overall intent of the Act, and likely to defeat the stated purposes of the Act.
*423In order to hold down liability insurance premiums, and the resulting increase in the cost of health care, the Act requires each health care provider to carry basic insurance coverage, and then provides a catastrophe loss fund to pay all awards against health care providers in excess of this basic insurance coverage, up to one million dollars for each occurrence. The catastrophe loss fund is financed by a surcharge against all health care providers, thus spreading this risk among the largest possible group of insureds. However, the loss fund is available only when an award is made in an “action brought under this act . . . .” 40 Pa.C.S.A. § 1301.701(d). Thus, if there is a catastrophic loss and corresponding judgment entered in a court of common pleas against the additional defendants here, the fund will not be available. If the District pays a catastrophic loss, and seeks contribution, the health care providers will be devastated by a personal liability in excess of basic insurance coverage, and/or the District will be forced to bear a disproportionate burden of the judgment. If the District is unable to satisfy a judgment based on a catastrophic loss, then the plaintiff will be left with her injury and a partially unsatisfied and uncollectible judgment. What will happen generally because of exposure to this liability in common pleas court, is that (1) plaintiffs or original defendants seeking contribution will be shortchanged, or (2) (more likely) health care providers faced with this statutory loophole will demand greater insurance coverage, and premiums (and health care costs to the consumer) will logically increase to cover this new risk.
The absurdity of this situation is apparent in that if the plaintiff here had simply sued all these defendants originally, the arbitration panel would have had exclusive jurisdiction over the medical malpractice claim, since the claim would have been “brought by a patient.”
The opportunities for abuse are manifest. If a plaintiff wants to avoid the arbitration panel (and she may have good reasons for doing so, see Parker v. Children’s Hospital, 483 Pa. 106, 394 A.2d 932 (1978) (Larsen, J., dissenting)), then *424plaintiff need only sue a nonhealth care provider as an original defendant, and allow him in turn to join the health care provider. Collusion will not be necessary. The plaintiff can simply serve a nonhealth care defendant with a complaint replete with allegations of medical malpractice, and may be assured that the named defendant, seeking exculpation or contribution, will join the health care provider as an additional defendant.2 If not corrected by amendment, this statutory loophole could swallow up the Act entirely. It will be up to the Legislature to correct this situation by amending Section 309 of the Act to include malpractice claims brought by non-patients for contribution.

. Act of October 15, 1975 P.L. 390, No. Ill, § 101; 40 Pa.C.S.A. § 1301.101 et seq.


. There is already one reported opinion from a common pleas court where this has happened. Simko v. Bob Smith Ford, 5 Pa.Dist. & C.Rep. 3d 538 (Allegheny C.P. 1978).